            i

            !AO 93 (Rev. ; 1/13) Search and Seizure Warrant



                                                           UNITED STATES DISTRICT COURT
                                                                                       for the
                                                                           Eastern District of Tennessee

                               In the Matter of the Search of                             )
                           (Briefly describe the property to be searched                  )
                            or identify the person by name and address)                   )      Case No.      1:20-mj    -1 Jo
                 A Cellular Telephone Utilizing Telephone No. (423)304-,                  )
                  4338, Currently in the Possession of Jeffery Jon Rahn                   )
                                                                                          )

                                                              SEARCH AND SEIZURE WARRANT
        ITo:          Any authorized law enforcement officer
        I             An application by a federal law enforcement officer or an attorney for the government requests the search
        I, of the following person or property located in the             Eastern            District of              Tennessee
        , (identify the person or describe the property to be searched and give its location):

                 See Attachment A, incorporated herein




                I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
        described above, and that such search will reveal (identify the person or describe the property to be seized):
            See Attachment B, incorporated herein




                   YOU ARE COMMANDED to execute this warrant on or before                     July 6, 2020         (not to exceed 14 days)
                 ~ in the daytime 6:00 a.m. to I 0:00 p.m. 0 at any time in the day or night because good cause has been established.
    '
    j     Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
: person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
I
: property was taken.
!
I                    The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
I as required by law and promptly return this warrant and inventory to                                   Hon. Susan K. Lee
1                                                                                                               (United States Magistrate Judge)

             0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
        § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
        property, will be searched or seized (check the appropriate box)
            0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later specific date of




I
        Date and time issued:             (_pfa.;J./.:]_tJ C, /'/5',:J.,ft, .
                                              ~        r                       I
                                                                                                 ~
                                                                                                 /i
                                                                                                                           -4 ii:
                                                                                                                         4 udge s sig 1-!1 •

· City and state:                       Chattanooga, Tennessee                                        Hon. Susan K. Lee, United States Magistrate Judge
                                                                                                                      Printed name and title
 AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                       Return
 Case No.:                                Date and time warrant executed:            Copy of warrant and inventory left with: ·
    1:20-mj ::-, (f1                      ~ / ?--.r, / 7..:t> 1..o / II ;',;sle""'     "T'e..4"-k"        g A h-J
 Inventory made in the presence of:

 Inventory of the property taken and name ofany person(s) seized:

   l.    ~lAc..~          .I:-Pho,....)e..7                   ;vtoJe.l #-- /\f\,v(_f)~LL-/A 1 5er,Al ~
                                                          1
          'F7 l.SPc..soHC:s<@'/.. .




                                                                   Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                           Executing officer 's signature

                                                                        A. .St..~ {6&:,<.-e~                    5pec.~Ae t A~c. --±
                                                                                              Printed naml and /Ille
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  at CHATTANOOGA


In re: Search of a Cellular Telephone        )                                   7
                                                            Case No. 1:20-mj <-- tp
Utilizing Telephone Number 423-304-4338      )              Magistrate Judge Lee
Currently in the Possession of               )              FILED UNDER SEAL
Jeffery Jon Rahn                             )


                                      ATTACHMENT A


       The property to be searched is the cellular telephone or device associated with cellular

telephone number (423)304-4338, in the possession of, or under the custody and control of,

Jeffery Rahn.
                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        at CHATTANOOGA


     In re: Search of a Cellular Telephone         )               Case No. 1:20-mj   -1(o
     Utilizing Telephone Number 423-304-4338       )               Magistrate Judge Lee
     Currently in the Possession of                )               FILED UNDER SEAL
     Jeffery Jon Rahn                              )

                                             ATTACHMENT B

     Items to be s·earched for and seized pursuant to the search warrant:

     1.     The Device described in Attachment A, and all records thereon that relate to violations of

            Title 18, United States Code, Section 242 by SDPD Officer Jeffery Jon Rahn
1.


            from July 1, 2017, to the present, including:


            a.      call logs, text messages, instant messages, contact/address lists; e-mails, social

                    media messaging (i.e. Facebook messenger), messages sent o,r received from

                   communication applications or software programs such as WhatsApp.

            b.     saved audio or video clips from communication applications or software programs

                   (i.e. Facebook messenger, WhatsApp)

            c.     communications and information relative to law enforcement actions, interactions

                   with subjects, interactions with confidential informants, and interactions with

                   other law enforcement personnel;




                                   1 of2
2.      Evidence of user attribution showing who used or owned the Device at the time

        the things described in this warrant were created, edited, or deleted, such as logs,

       phonebooks, saved usernames and passwords, documents, and browsing history;

3.     Records evidencing the use of the Internet Protocol address, including:

       a.      records of Internet Protocol addresses used;

       b.      records of internet activity, including firewall logs, caches, browser history and

               cookies, "bookmarked" or "favorite" web pages, search terms that the user

               entered into any Internet search engine, and records of user-typed web addresses.

               As used above, the terms "records" and "information" include all of the foregoing

               items of evidence in whatever form and by whatever means they may have been

               created or stored, including any form of computer or electronic storage (such as

               flash memory or other media that can store data) and any photographic form.

4. ·   This warrant authorizes a review of electronic storage media and electronically stored

       information seized or copied pursuant to this warrant in order to locate evidence, fruits,

       and instrumentalities described in this warrant. The review of this electronic data may be

       conducted by any government personnel assisting in the investigation, who may include,

       in addition to law enforcement officers and agents, attorneys for the government, attorney

       support staff, and technical experts. Pursuant to this warrant, the FBI may deliver a

       complete copy of the seized or copied electronic data to the custody and control of

       attorneys for the government and their support staff for their independent review.




                                      2 of2
